Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant's Remarks, including the Declaration by inventor Delfino (Declaration) filed on October 26, 2020 have been entered and considered. Claims 19 – 50 are pending and kept unchanged. Claims 47 – 50 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, including the Declaration, the examiner has maintained the 103 rejection over Meraldi as detailed in Office action dated May 26, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 19 – 46, are rejected under 35 U.S.C. 103 as being unpatentable over Meraldi et al. US 2009/0022921 A1 (Meraldi). 

Considering claims 19 – 43, Meraldi teaches a process for manufacturing a glass-resin composite, and the composites thereof, comprising unidirectional reinforcement glass fibers embedded in a matrix based on a crosslinkable vinyl ester resin, wherein ATLAC 590.TM. is a preferred resin [Abstract and 00454]. Further, Meraldi teaches that the process comprises from upstream to downstream, the following steps: producing a rectilinear arrangement (12) of reinforcement fibers (11) and conveying this arrangement in a feed direction (F); degassing the arrangement (12) of fibers by the action of a vacuum (13); after degassing, impregnating said arrangement (12) of fibers under vacuum with said resin composition in the liquid state (17); passing the pre-preg thus obtained through a die (20) to make said pre-preg into the form of a tape (21) composed of reinforcement fibers (11) in their liquid resin (17) matrix, the thickness of said tape being less than 0.5 mm; depositing the tape (21) onto a support (23) dictating the final shape of the composite block and winding said tape (21) around said support (23), unidirectionally, by superposition of a predetermined number Nc of layers of said tape (21) in order to directly form said continuous ring on said support, Nc being less than 15; and once the continuous ring has thus been formed, subjecting the 
Moreover, Meraldi does not specifically recognize the claimed glass transition temperature Tg, elongation at break Eb, initial tensile module E2         3, and the complex modulus E’190, elastic deformation, breaking stress and density. However, Meraldi teaches that the resin composition used is a resin that can be crosslinked (i.e. that can be cured) by ionizing radiation such as ultraviolet/visible radiation emitting, preferably in the spectrum ranging at least from 300 nm to 450 nm in wavelength. Said composition is of the type that can be cured by ionizing radiation, the final polymerization being activated and controlled easily by means of an ionizing treatment (radiation), for example of the UV or UV/visible type [0039]. Meraldi further teaches that the tape thus stabilized may be easily handled; it is, for example, treated for 5 min in a UV oven (UVAprint lamp from Dr. Honle, having a wavelength of 200 to 600 nm) before final 

Considering claims 44 – 46, Meraldi teaches at [0056] that the thickness of the final composite ring is preferably between 0.5 and 5.0 mm (millimeters), more preferably in a range of 1 to 2 mm; which when selecting a round cross section will produce diameters that overlap with the claimed range.  

Response to Arguments

Applicant's Remarks, including the Declaration by inventor Delfino (Declaration) filed on October 26, 2020 have been entered and considered. After careful consideration of Applicant’s arguments, including the Declaration, the examiner has maintained the 103 rejection over Meraldi as detailed in Office action dated May 26, 

Applicant traverses the 103 rejections over Meraldi on the basis that the Examiner’s inherency position is in error. Further, Applicant reiterates arguments in that Meraldi fails to teach or even suggest the essential parameters required in an irradiation tube (e.g.. Sir. Dir and specific irradiation tube with inert gas) in order to be able to achieve the presently claimed Tg, Eb, E23, and/or E'190. Furthermore, Applicant contends that it has been demonstrated by the comparative examples (illustrating process differences) provided in the present specification, it has been proven that the characteristics of the presently claimed monofilament are not necessarily a result of the materials used, but rather the materials used in a particular process.

In response, the examiner submits that said arguments were addressed fully in last response. The rejection indeed was based on the principle of inherency, but in support for said expectation, the examiner provided overwhelming and sound technical and factual information. i. e. both, Applicant and Meraldi use the same key and essential material, the same matrix forming resin ATLAC 590; the same photoinitiator IRGACURE 819, irradiation with UV light of overlapping wavelength 300 – 45- nm; use of key steps in the process, such as degassing prior to impregnation, and use of vacuum during impregnation. 
The examiner respectfully submits that there are no examples in the specification comparing the effects (on the composite’s properties) of radiation curing process of 
 
Moreover, the new Declaration by inventor Delfino reiterates the inventor’s opinion submitted in an earlier Declaration, which was properly addressed in last Office action. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786